Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 1 of 10 PageID# 2
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 2 of 10 PageID# 3
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 3 of 10 PageID# 4
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 4 of 10 PageID# 5
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 5 of 10 PageID# 6
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 6 of 10 PageID# 7
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 7 of 10 PageID# 8
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 8 of 10 PageID# 9
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 9 of 10 PageID# 10
Case 1:20-cr-00226-AJT Document 2 Filed 07/29/20 Page 10 of 10 PageID# 11




                      Digitally signed by Michael S.
                      Nachmanoff
                      Date: 2020.07.29 11:52:05 -04'00'
